Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  
In claim 9, “the first quick change jaw” should read –the first 
In claim 20, “the vise of claim 19” should read –The vise assembly of claim 19—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 10 and 12 recite the limitation “the jaw insert radius edge.” There is insufficient antecedent basis for this limitation in claims 1, 8, 10 and 12. As understood from earlier limitations in claim 1 (which claim 8 depends on) and earlier limitations from claim 10 (which claim 12 depends on), jaw pushers include a jaw insert having a first top edge and a second top edge, where the first top edge is an outward extending radius edge. Therefore, for examination purposes, “the jaw insert radius edge” in claim 1 on line 8, claim 8 on line 2, claim 10 on line 8 and claim 12 on line 1 is understood to be the outward extending radius edge (i.e. first top edge) on the jaw insert. 
Claim 2 recites “the jaw insert is easily positioned in the jaw recess” in lines 1-2 and “to allow easy snap-on/snap off installation and removal” on line 4 of claim 2 which renders the claim indefinite. The terms “easily” and “easy” are narrative terms therefore, interpreting the terms “easily” and “easy” as an opinion in the limitation since inventors will see their invention as “easy” which may or may not be true. For examination purposes, claim 12 is understood to recite –the jaw insert is 
Claim 6 recites the limitation "where the retaining mechanism is a ball plunger" in line 1 of claim 6.  There is insufficient antecedent basis for this limitation in the claim since claim 6 is dependent on claim 1 and the structure of “the retaining mechanism” is introduced in claim 5. Therefore, for examination purposes, the Examiner understands claim 6 to be dependent on claim 5 (i.e. The vise assembly of claim [[1]]5, where the retaining mechanism is a ball plunger). 
Claims 3-5 and 7-8 depend from claim 1 and are therefore rejected accordingly under 35 U.S.C 112(b). 
Claim 11 recites the limitation “the recess” in line 4 of claim 11. There is insufficient antecedent basis for this limitation in the claim since claim 11 is dependent on claim 9 and the structure of the recess is introduced in claim 10. Therefore, for examination purposes, the Examiner understands claim 11 to be dependent on claim 10 (i.e. The vise assembly of claim [[9]]11…the recess including a surface pocket…). 
Claims 10 and 11 recite the limitation “the recess including a…” which renders the claim indefinite. As best understood, claim 10 (which claim 11 now depends from) introduces a first recess and a second recess. Therefore, it is unclear whether “the recess” in line 7 of claim 10 and line 4 of claim 11 is referring to the first recess, the second recess, or both. For examination purposes, the first recess and the second recess are understood to include a ramped surface (from claim 10) and a surface pocket (from claim 11). 
Claim 12 recites the limitation “the jaw insert radius edge” (which is understood to be the outward extending radius edge, refer to 112(b) rejection above for claim 12). There is insufficient antecedent basis for this limitation in the claim since claim 12 is dependent on claim 9 and the structure of the jaw insert radius edge (i.e. the outward extending radius edge) is introduced in claim 10. Therefore, for examination purposes, the Examiner understands claim 12 to be dependent on claim 10 (i.e. The vise assembly of claim [[9]]10…). 
Claim 15 recites “where the top piece is uniquely contour-matched” rendering the claim indefinite. Every component within the claim limitation is considered to be unique therefore, the term does not add any additional limitations on the top piece. Similarly to the terms “easy” and “easily” in claim 2 (see 35 U.S.C. 112(b) rejection above), the term “uniquely” is interpreted as an opinion since inventors will see their inventions as unique compared to prior art. For examination purposes, claim 15 reads –where the top piece is 
Claim 16 depends from claim 15 and is therefore rejected under 35 U.S.C 112(b) accordingly. 
Claim 18 recites “including at least one top edge having teeth, where the teeth have a five sided prismatic geometry shape” which renders the claim indefinite. Claim 18 is dependent on claim 17, which introduces “a longitudinally extending top edge…comprising serrated teeth.” Therefore, it is unclear whether the “at least one tope edge having teeth” from claim 18 is a separate edge from “the longitudinally extending top edge comprising serrated teeth” in claim 17. For examination purposes, the “at least one top edge” from claim 18 is the same as “the longitudinally extending top edge” from claim 17 and the teeth are prismatic. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buck (US Patent No. 6,139,001).
Regarding claim 1, Buck discloses a vise assembly (item 11, figure 2 below) comprising: 

    PNG
    media_image1.png
    293
    757
    media_image1.png
    Greyscale
Buck Figure 2. 
a vise body (item 12, figure 2 above);  
a jaw pusher (item 36, figure 2) movably coupled to the vise body (column 4, lines 13-18), the jaw pusher including a jaw insert (item 54, figures 2 above and 4 below) having a first top edge (edge of item 56, figure 4) and a second top edge (designated in annotated figure 4 below), where the first top edge is an outward extending radius edge; and 
a jaw (item 34, figures 2 and 4) having a jaw top and a jaw bottom (both designated in annotated figure 4 below), the jaw bottom including a recess (item 48, figure 4) for receiving the jaw insert, the recess including a ramped surface (item 49, figure 4; similar to applicant’s disclosure) extending longitudinally along a top edge for receiving the jaw insert radius edge and wherein the jaw is positioned on the jaw pusher without the use of tools (no tools are required to position jaw 34 on jaw pusher 36; the jaw is secured and positioned via jaw insert 54 and retaining mechanism 60).

    PNG
    media_image2.png
    486
    724
    media_image2.png
    Greyscale

Buck Annotated Figure 4. 
Regarding claim 2, as best understood, Buck discloses the vise assembly as claimed in claim 1, where the jaw insert is positioned in the jaw recess as the jaw is rotated onto the jaw pusher having jaw insert surfaces (items 55, 56, 57, 58; figure 4 above) effectively contoured along with an effectively contoured jaw receiving pocket (includes items 21, 52 within recess 48 of jaw 34; recess 48 is understood to be the receiving pocket, refer to 35 U.S.C. 112(b) rejection; figure 4 above) to allow snap-on/snap-off installation and removal (all contoured surfaces allow for jaw 34 to be removed and installed).  

Regarding claim 3, Buck discloses the vise assembly as claimed in claim 1, where the jaw includes an inward facing position (defined as position shown in figure 2 above with item 38 facing center of vise 11) and an outward facing position (defined as position with item 38 facing away from center of vise 11, not explicitly shown in figures), and where the jaw can be positioned on the jaw pusher in the inward facing position or the outward facing position (the recess 48 of jaw 34 is grooved with items 51 and 52 on both left and right sides therefore, allowing the jaw 34 to be reversed and switched from the inward facing position to an outward facing position to align with items 55 and 56 on the jaw insert 54 of the jaw pusher 36).

Regarding claim 5, Buck discloses the vise assembly as claimed in claim 1, the jaw pusher further including a retaining mechanism (item 60, figure 4 above) for removably retaining the jaw on the jaw pusher (column 5, lines 43-45). 

Regarding claim 6, as best understood, Buck discloses the vise assembly as claimed in claim 5, where the retaining mechanism is a ball plunger (item 60 includes item 62 which has a spherical end surface and plunger; figures 5-6; column 6, lines 29-33). 

Regarding claim 7, Buck discloses the vise assembly as claimed in claim 5, the recess including a surface pocket (item 51 within recess 48; figures 2 and 4 above) aligned to receive the ball plunger where the jaw is positioned on the jaw pusher (when jaw 34 is positioned on jaw pusher 36, the surface pocket 51 is aligned to receive ball plunger because pocket is sitting above ball plunger). 

Regarding claim 8, Buck discloses the vise assembly as claimed in claim 1, the recess including a second ramped surface (item 50, figure 4; similar to applicant’s disclosure) extending along a second top edge for receiving the jaw insert radius edge (similar to first ramped surface 49, from claim 1 rejection, and therefore, capable of receiving jaw insert edge when jaw 34 is rotated/flipped, not explicitly shown in figures). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US Patent No. 6,139,001) in view of Hsu (US 2021/0107117). 
Regarding claim 4, Buck discloses the vise assembly as claimed in claim 1, where the jaw pusher is movably coupled to the vise body by a first and second actuator assembly including hydraulic cylinders (column 6, line 60 through column 7, line 12). Buck does not explicitly disclose a lead screw assembly, where the jaw pusher is movably coupled to the vise body by the lead screw assembly through a center support.
However, Hsu teaches a vise assembly comprising a vise body (item 10, figure 2 below), a jaw pusher (item 40, figure 2), a jaw (item 401, figure 2) and a lead screw assembly (item 20, figure 2) where the jaw pusher is movably coupled to the vise body by the lead screw assembly through a center support (item 30, figure 2 below).
Both Buck and Hsu teach vise assemblies comprising a jaw pusher movably coupled to a vise body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second actuator assembly including hydraulic cylinders as disclosed in Buck for the lead screw assembly, as taught in Hsu, to achieve the predictable result of moving the jaw pusher in order to perform a clamping action or a loosening action of the jaws.

    PNG
    media_image3.png
    672
    598
    media_image3.png
    Greyscale

Hsu Figure 2. 

Regarding claim 9, Buck discloses a vise assembly (item 11, figure 2 below) comprising: 
a vise body (item 12, figure 2);  
a pair of opposing jaw pushers (items 36 and 49, figure 2 above) movably coupled to the vise body (column 4, lines 13-18), including a first jaw pusher (item 36) and a second jaw pusher (item 42);
a first jaw (item 34, figure 2 above) positioned on the first jaw pusher and a second jaw (item 40, figure 2 above) positioned on the second jaw pusher, where the first jaw is positionable on the first jaw pusher without the use of tools (no tools are required to position first jaw 34 on the first jaw pusher 36; the jaw is secured and positioned via jaw insert 54 and retaining mechanism 60), and the second jaw is positionable on the second jaw pusher without the use of tools (no tools are required to position second jaw 40 on second jaw pusher 42; the jaw is secured and positioned via jaw insert 54 and retaining mechanism 60 similar to first jaw and first jaw pusher); and 
where the first jaw is reversible on the first jaw pusher, and the second jaw is reversible on the second jaw pusher (the recess 48 of first jaw 34 is grooved with items 51 and 52 on both left and right sides therefore, allowing the first jaw 34 to be reversed and switched to align with items 55 and 56 on the jaw insert 54 of the first jaw pusher 36; similar instance for second jaw 40, where the recess 45 of second jaw 40 is grooved with items 51 and 52 on both left and right sides therefore, allowing the second jaw 40 to be reversed and switched around to align with items 55 and 56 on jaw insert 54 of second jaw pusher 42; figure 2).

Buck discloses the vise assembly comprising a pair of opposing jaw pushers movably coupled to the vise body via a first and second actuator assembly including hydraulic cylinders (column 6, line 60 through column 7, line 12). Buck does not explicitly disclose a lead screw coupled to the vise assembly via a center support and the pair of opposing jaw pushers movably coupled to the lead screw. 
However, Hsu teaches a vise assembly comprising a vise body (item 10, figure 2 below), a pair of opposing jaw pushers (items 40 and 50, figure 2 above), a first jaw (item 401, figure 2), a second jaw (item 501, figure 2 above) and a lead screw (item 20, figure 2) coupled to the vise body via a center support (item 30 and coupled to vise body 10 via items 31 and 32; figure 5) and the pair of opposing jaw pushers movably coupled to the lead screw (paragraph 0015). 
Both Buck and Hsu teach vise assemblies comprising a pair of opposing jaw pushers movably coupled to a vise body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second actuator assembly including hydraulic cylinders as disclosed in Buck for the lead screw, as taught in Hsu, to achieve the predictable result of moving the opposing jaw pushers in order to performed a clamping action or a loosening action of the jaws.

Regarding claim 10, as best understood, Buck as modified discloses the vise assembly as claimed in claim 9, comprising: the first jaw pusher the second jaw pusher each including a jaw insert (Buck, items 54 on first jaw pusher 36 and second jaw pusher 42; figure 2 above) having a first top edge (Buck; top edge of item 56, figure 4 above; first top edge is the same on each respective jaw pusher) and a second top edge (designated in annotated figure 4 above; second top edge is the same on each respective jaw pusher), where the first top edge is an outward extending radius edge; and 
the first jaw and the second jaw each having a jaw top and a jaw bottom (jaw top and bottom designated in annotated figure 4 above and these correspond to the same portions on the first jaw 34 and second jaw 40), 
the jaw bottom including first recess (item 48 on first jaw 34; similar to applicant’s disclosure) and a second recess (item 48 on second jaw 40; similar to applicant’s disclosure) configured to receive the jaw insert (both recesses 48 on first jaw 34 and second jaw 40 are capable of receiving jaw inserts 54 on both first jaw pusher 36 and second jaw pusher 42), 
the recess including a ramped surface (both recesses 48 include ramped surface 49, figures 2 and 4; similar to applicant’s disclosure) extending longitudinally along a top edge for rotatably receiving the jaw insert radius edge (ramped surface 49 receive first top edge, defined as edge near item 56, when in use; figure 4 above).

Regarding claim 11, as best understood, Buck as modified discloses the vise assembly as claimed in claim 10, the first jaw pusher and the second jaw pusher each including a retaining mechanism (Buck; item 60 on first jaw pusher 36 and second jaw pusher 49; figure 2 above) for removably retaining the jaw on the jaw pusher (Buck; column 5, lines 43-45); and 
the recess including a surface pocket (item 51 within recess 48 on both first jaw 34 and second jaw 40; figures 2 and 4 above) aligned to receive the retaining mechanism when the first jaw is positioned on the corresponding first jaw pusher (when first jaw 34 is positioned on first jaw pusher 36, the surface pocket 51 is aligned to receive retaining mechanism 60 because pocket is sitting above mechanism). 

Regarding claim 14, Buck as modified discloses the vise assembly as claimed in claim 9, where a center support thickness is precision ground fit with a lead screw flanges width to provide minimal lead screw axial movement for vise jaw centering precision repeatability (Hsu; center support 30 is fit with lead screw flanges 21 to provide minimal lead screw axial movement for centering precision; paragraph 0020 of Hsu).

Regarding claim 15, as best understood, Buck as modified discloses the vise assembly as claimed in claim 9, where the center support comprises a top piece (according to The Free Dictionary, “top” is defined as the part farthest from a given reference point; therefore, if reference point is left side of item 10 when viewing figure 2 of Hsu above, then top piece of center support 30 is defined as item 302) and a bottom piece (Hsu, defined as item 301 of center support 30; figure 2 of Hsu above), where the top piece is contour-matched to the bottom piece (items 301 and 302 fit together and surfaces mate therefore, defined to be contour-matched).

Regarding claim 16, Buck as modified discloses the vise assembly as claimed in claim 15, wherein the bottom piece is coupled to the vise body via at least one tuning bolt (bottom piece 301 is coupled to vise body, corresponding to vise body 12 in Buck, via tuning bolt 33), that provides for positioning center tuning of the lead screw, jaws and jaw pushers to the vise body (Hsu, center support 30 which includes tuning bolt 33 provides a positioning mechanism for lead screw, jaws, and jaw pushers which correspond to the jaws and jaw pushers in Buck). 

Regarding claim 19, Buck discloses a vise assembly (item 11, figure 2 below) comprising: 
a vise body (item 12, figure 2);  
a pair of opposing jaw pushers (items 36 and 49, figure 2 above) movably coupled to the vise body (column 4, lines 13-18), including a first jaw pusher (item 36) and a second jaw pusher (item 42);
a first quick change jaw (item 34, figure 2 above) positioned on the first jaw pusher and a second quick change jaw (item 40, figure 2 above) positioned on the second jaw pusher.

Buck discloses the vise assembly comprising a pair of opposing jaw pushers movably coupled to the vise body via a first and second actuator assembly including hydraulic cylinders (column 6, line 60 through column 7, line 12). Buck does not explicitly disclose a lead screw coupled to the vise assembly via a center support, the lead screw having lead screw timed threads, and the pair of opposing jaw pushers movably coupled to the lead screw. 
However, Hsu teaches a vise assembly comprising a vise body (item 10, figure 2 below), a pair of opposing jaw pushers (items 40 and 50, figure 2 above), a first jaw (item 401, figure 2), a second jaw (item 501, figure 2 above) and a lead screw (item 20, figure 2) coupled to the vise body via a center support (item 30 and coupled to vise body 10 via items 31 and 32; figure 5), the lead screw having lead screw timed threads (items 22 and 23; figure 2 above),  and the pair of opposing jaw pushers movably coupled to the lead screw (paragraph 0015). 
Both Buck and Hsu teach vise assemblies comprising a pair of opposing jaw pushers movably coupled to a vise body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second actuator assembly including hydraulic cylinders as disclosed in Buck for the lead screw, as taught in Hsu, to achieve the predictable result of moving the opposing jaw pushers in order to performed a clamping action or a loosening action of the jaws.


Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US Patent No. 6,139,001) in view of Hsu (US 2021/0107117) and further in view of Spreitzer (DE 102015220810).
Regarding claim 12, as best understood, Buck as modified discloses the vise assembly as claimed in claim 10, but does not explicitly disclose where the jaw insert radius edge (understood to be the outward extending radius edge from claim 10) is configured as bull nose design extending outward along the top edge. 
However, Spreitzer teaches a vise assembly comprising a vise body (item 1, figure 1), a lead screw (item 2), a pair of opposing jaw  pushers (items 3 on both left and right side; figure 1) a first jaw (item 5 on left side) and a second jaw (item 5 on right side). The first and second jaw each have a recess configured to receive a jaw insert (item 6) on the jaw pushers and the jaw inserts include a first top edge and a second top edge where the first top edge is an outward extending radius edge (understood to be the same as the jaw insert radius edge from claim 10). Spreitzer teaches the jaw insert radius edge configured as a bull nose design (includes items 7, 13, and 14 on jaw insert 6; figures 3 and 4) extending outward along the top edge. 
Both Buck and Spreitzer teach jaw inserts including a first top edge where the first top edge is an outward extending radius edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the outward extending radius edge as disclosed in Buck for the outward extending radius edge configured as a bull nose design, as taught in Spreitzer, to achieve the predictable result of engaging with the recess on the jaw in order for the vise assembly to clamp and loosen a workpiece when in use. 



Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US Patent No. 6,139,001) in view of Hsu (US 2021/0107117) and further in view of Taylor (US 2019/0389036).
Regarding claim 13, Buck as modified discloses the vise assembly as claimed in claim 9, but does not explicitly disclose a center jaw coupled to the vise body and positioned over the center support. 
However, Taylor teaches a vise assembly comprising a vise body, a lead screw, a pair of opposing jaw pushers, a first jaw, a second jaw and a center jaw (item 104; figure 6) coupled to the vise body (item 104 coupled to vise body 102 via intermediate components) and positioned over the center support (center jaw 104 is positioned in middle of vise assembly therefore, understood to be positioned over center support, corresponding to item 30 from Hsu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vise assembly as disclosed in Buck to include a center jaw coupled to the vise body and positioned over the center support (corresponding to the center support 30 substituted from Hsu into Buck, refer to claim 9 rejection above), as taught in Hsu, to provide two cavities that may be used for clamping a workpiece between the movable jaws and the center jaw by rotation of the lead screw (Taylor, paragraph 0014). 

Regarding claim 20, Buck as modified discloses the vise assembly of claim 19, where the first jaw pusher and the second jaw pusher have timed threads (jaw pushers, corresponding to jaw pushers in Buck, include threads 41 and 51, corresponding to threads substituted from Hsu with the lead screw 20 from Hsu) to each other allowing them to touch each other in the middle of the lead screw allowing for interchangeable jaw pushers rather than needing to be matched sets. Buck does not explicitly disclose the lead screw having left hand threads on a first side and right hand threads on a second side that are timed to each other. 
However, Taylor teaches a vise assembly comprising a vise body, a pair of opposing jaw pushers (items 302 and 401; figure 6), a first jaw (item 105), a second jaw (item 103) and a lead screw (item 112, figure 6) having left hand threads (item 614, figure 6) on a first side (defined as left hand side of lead screw 112 when viewing figure 6) and right hand threads (item 615, figure 6) on a second side (defined as right side of lead screw 112 when viewing figure 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vise assembly comprising a lead screw, as disclosed from Buck in view of Hsu, to include left hand threads on a first side of the lead screw (corresponding to item 20 taught from Hsu) and right hand threads on a second side of the lead screw (corresponding to item 20 taught from Hsu), as taught in Taylor, in order to cause the first jaw and second jaw to simultaneously move along the lead screw towards or away from the center of the vise assembly (Taylor, claim 1). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buck (US Patent No. 6,139,001) in view of Hsu (US 2021/0107117) and further in view of Mosig (EP 2105257).  
Regarding claim 17, Buck as modified discloses the vise assembly as claimed in claim 9, the first jaw and the second jaw having a longitudinally extending top edge (Buck; item 38 on first jaw 34 and item 44 on second jaw 40; figure 2) that contacts a work piece held in the vise (items 38 and 44 are understood to be gripping surfaces that come in contact with workpiece). Buck does not explicitly disclose the longitudinally extending top edge comprising serrated teeth. 
However, Mosig discloses a vise assembly (item 1, figure 1) comprising a jaw (item 2a, figure 1) with a longitudinally extending top edge (item 9, figures 1 and 2) comprising serrated teeth (item 12 on jaw 2a is defined as serrated since the teeth have a jagged edge on the tip; figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second jaw as disclosed in Buck to further include serrated teeth on the gripping surface (.e. longitudinally extending top edge), as taught in Mosig, to increase the holding strength in the clamping between the jaw and the workpiece (Mosig, Description). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buck (US Patent No. 6,139,001) in view of Hsu (US 2021/0107117) and further in view of Mosig (EP 2105257) and Spreitzer (DE 102015220810).
Regarding claim 18, as best understood, Buck as modified discloses the vise assembly as claimed in claim 17, including at least one top edge having teeth (understood to be longitudinally extending top edge comprising serrated teeth from claim 17 above taught from Mosig), where the teeth have a five-sided prismatic geometry shape (Mosig, teeth 12 on top edge, as taught in claim 17, are a prismatic shape with five sides, defined as the two face sides, left side, right side, and bottom side which is in contact with top edge; stated within claims of Mosig). 
Buck as modified does not explicitly disclose the first jaw having a hold high configuration having a top with a dovetail geometry. However, Spreitzer teaches a vise assembly comprising a vise body (item 1, figure 1), a lead screw (item 2), a pair of opposing jaw  pushers (items 3 on both left and right side; figure 1) a first jaw (item 5 on left side) and a second jaw (item 5 on right side) wherein the first jaw has a hold high configuration (configuration of first jaw 5 during use, figure 1) having a top with a dovetail geometry (figure 4 below).   
Both Buck and Spreitzer teach a first jaw having a top with a specific geometry. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute top of the first jaw as disclosed in Buck for the top with a dovetail geometry, as taught in Spreitzer, to achieve the predictable result of clamping workpieces between the first jaw and the second jaw in order to be machined. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buck (US Patent No. 5,649,694) discloses a vise assembly comprising a vise body, a lead screw, a pair of opposing jaw pushers, a first jaw, a second jaw, a center jaw and a retaining mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 14, 2022